t c summary opinion united_states tax_court kathryn frances okula petitioner v commissioner of internal revenue respondent docket no 17768-07s filed date kathryn frances okula pro_se chong s hong for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure case respondent moved for summary_judgment and petitioner was given an opportunity to respond this case arose under the provisions of sec_6330 and the sole question is whether petitioner’s federal_income_tax liability was discharged during her bankruptcy proceeding background petitioner had a self-assessed outstanding and unpaid income_tax_liability which respondent proposed to collect by means of a levy respondent notified petitioner of her right to a hearing and petitioner submitted a timely request for a hearing in her request petitioner sought a hearing to assert that her income_tax_liability had been discharged in bankruptcy and was no longer collectible by respondent petitioner did not challenge the underlying tax_liability petitioner’s federal_income_tax return was due_date and was filed with a balance due thereafter she filed a chapter bankruptcy petition on date in accord with bankruptcy procedure petitioner notified every creditor including respondent in writing that she was seeking a discharge of her obligations to them in accord with bankruptcy procedure each creditor was to notify the bankruptcy court if they had any objection to the discharge of petitioner’s obligations respondent did not notify the bankruptcy court of any objection on date the bankruptcy court issued an order discharging all of petitioner’s dischargeable debts and closing the bankruptcy proceeding respondent did not appeal the bankruptcy court’s order and petitioner believed that her debt to respondent for her income_tax had been discharged on date respondent notified petitioner of his intent to pursue collection of the tax_liability and accrued interest petitioner timely requested a hearing and asserted that respondent should not pursue collection because the tax_liability had been discharged in bankruptcy a hearing was held on date at which time respondent’s settlement officer explained to petitioner that her tax_liability had not been discharged in the bankruptcy because it had priority status under the bankruptcy code petitioner did not otherwise challenge the merits of the tax_liability or seek alternatives to collection such as an offer-in-compromise the settlement officer verified and provided petitioner with all information required under the provisions of sec_6330 discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir there is no dispute about the facts in this case and the question we consider is a legal one-- whether as a matter of law petitioner’s income_tax obligation was discharged in bankruptcy there are no procedural questions about whether the settlement officer met the requirements of sec_6330 the question of discharge is determinative of whether there was an abuse_of_discretion in deciding to proceed with collection because a discharge order was issued in petitioner’s bankruptcy proceeding we have jurisdiction to decide whether petitioner’s tax_liability was discharged under the bankruptcy court’s order see 121_tc_111 we review respondent’s determination that under u s c sec a b i petitioner’s unpaid income_tax_liability was not discharged in bankruptcy additionally we address petitioner’s contentions that respondent made no challenge to petitioner’s discharge order issued by the bankruptcy court petitioner’s discharge order does not specifically state which of her debts have been discharged instead it outlines which debts are not discharged one of the debts that is listed as generally not dischargeable is debts for most taxes the general_rule is that a debtor who files a chapter bankruptcy petition is discharged from personal liability for all debts incurred before the filing of the petition u s c sec b 220_f3d_1057 9th cir however an individual debtor is not to be discharged in a bankruptcy proceeding from certain specified categories of debts u s c sec a 120_tc_114 the first such category that is specifically excepted from the discharge provisions includes taxes described as priority claims in u s c sec_507 u s c sec a a 129_tc_160 with respect to claims for income_tax due for a tax_year in which the due_date for the return is within years of the filing of the petition in bankruptcy they are defined as priority claims see u s c sec_507 petitioner’s income_tax return was due without considering any extensions on date petitioner’s bankruptcy case was commenced date a date that is less than years from the due_date of petitioner’s income_tax return accordingly petitioner’s income_tax_liability falls within the statutory exception so as ordinarily not to be discharged by a general order of discharge by a bankruptcy court severo v commissioner supra pincite petitioner however also contends that she notified respondent that she was seeking discharge of the tax_liability and respondent did not object or otherwise take any_action with respect to petitioner’s notice petitioner contends that any priority that respondent may have had would be obviated by the failure to notify petitioner of respondent’s priority status or to object this issue has been considered by this court and we have held that the commissioner’s failure to take action in the bankruptcy proceeding does not per se affect the statutory priority afforded to tax debts therefore if a tax_liability satisfies the conditions set forth in u s c sec a it is not protected by the general discharge received by a taxpayer in his prior bankruptcy case swanson v commissioner supra pincite petitioner was under the impression that her discharge_in_bankruptcy had eliminated all of her debt she was surprised years later when respondent advised that collection of the liability was being pursued although we can sympathize with petitioner she remains obligated for the tax_liability accordingly there was no abuse_of_discretion when respondent determined to proceed with collection over petitioner’s objection in view of the foregoing respondent’s motion for summary_judgment will be granted an appropriate order and decision will be entered
